



Exhibit 10.2.23


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of July 25, 2019 (the “Effective Date”) by and between MGIC Investment
Corporation, a Wisconsin corporation (the “Company”), and the employee of the
Company, or one of its subsidiaries (individually or collectively referred to as
“MGIC”), whose signature is set forth on the signature page hereto (the
“Employee”). Capitalized terms not specifically defined in this Agreement shall
have the meanings specified in Exhibit A to this Agreement or the MGIC
Investment Corporation 2015 Omnibus Incentive Plan (the “Plan”).


    
1.    Award of RSUs. Subject to the terms and conditions of this Agreement and
the Plan, the Company awards to the Employee the number of restricted stock
units (“RSUs”) that was communicated to the Employee by MGIC in July 2019. If
there is any difference between the number of RSUs communicated to the Employee
and the number of RSUs awarded by the Committee, as reflected in the records of
the Committee, the number of RSUs reflected in the records of the Committee (the
“Number of RSUs Granted”) shall control.


2.    Release Date; Number of RSUs Released.
(a)    If a Release Date has not been accelerated pursuant to Section 4 or
Section 10, the “Release Date” for the RSUs shall be July 25, 2022. In any case,
if a Release Date would fall on a day other than a Business Day, then the
Release Date shall occur on the next following Business Day.


(b)    Except to the extent forfeited as provided in this Agreement, and subject
to withholding of shares of Stock to meet withholding obligations, on or
reasonably promptly after the Release Date, RSUs shall be settled by the
issuance (or transfer from treasury) of shares of Stock equal to the number
determined in this Agreement. Such issuance or transfer may be accomplished by
issuance of certificates for such Stock, by a credit into a direct registration
account with the Company’s transfer agent, or by an electronic transfer of
shares to an account maintained with a broker/dealer. Such issuance or transfer
shall be made to the Employee, or in the case of the Employee’s death, to the
Employee’s Beneficiary.
3.    Transfer After Release Date; Securities Law Restrictions; Holding Period.
(a)    The Employee agrees and acknowledges with respect to any Stock delivered
in settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “1933 Act”) and that, in the opinion of counsel to the
Company, absent such registration cannot be publicly sold or otherwise disposed
of, (i) the Employee will not sell or otherwise dispose of such Stock except
pursuant to an effective registration statement under the 1933 Act and any
applicable state securities laws, or in a transaction which, in the opinion of
counsel for the Company, is exempt from such registration, and (ii) a legend may
be placed on the certificates or other evidence for the Stock delivered in
settlement of the RSUs to such effect.
(b)    The Employee agrees that, during the Holding Period, the Employee will
not make a Sale of the Holding Period Shares. At the option of the Company, an
appropriate legend may be placed on certificates or other evidence for Stock
delivered in settlement of RSUs noting the requirements to hold such Stock
imposed by this subsection. When such requirements terminate, the Employee shall
be entitled to have the foregoing legend removed.





--------------------------------------------------------------------------------





4.    Termination of Employment Due to Death or Disability.
(a)    If the Employee’s employment with MGIC is terminated because of death
prior to the Release Date, the Release Date for the Number of RSUs Granted shall
accelerate and shall occur as soon as reasonably practicable after such death.
(b)    If the Employee’s employment with MGIC is terminated because of
Disability prior to the Release Date, the Release Date for the Number of RSUs
Granted shall be determined as provided in Section 2 as if the Employee’s
employment had not terminated, however, upon the Employee’s death prior to the
Release Date, the provisions of subsection (a) shall apply as if the Employee’s
employment with MGIC terminated because of such death.
5.    Forfeiture of RSUs; Termination of Employment Due to Retirement.
(a)    If the Employee’s employment with MGIC is terminated prior to the Release
Date for any reason (including without limitation, termination by MGIC, with or
without cause) other than death or Disability, all RSUs shall be forfeited to
the Company on the date of such termination unless otherwise provided in
subsection (b) below, or unless the Committee determines, on such terms and
conditions as the Committee may impose, that the Release Date shall be
determined as provided in Section 2 as if the Employee’s employment had not
terminated.
(b)    If the Employee’s employment with MGIC terminates by reason of retirement
after reaching age 62 and after having been employed by MGIC for an aggregate
period of at least seven years, such retirement shall not result in forfeiture
of the RSUs if (i) the Employee’s employment with MGIC continues for no less
than one year after the date of this Agreement, and (ii) no later than the date
on which employment terminates, the Employee enters into an agreement with MGIC
in the form provided by the Company to the Employee under which the Employee
agrees not to compete with MGIC during a period ending one year after the
Release Date (or for residents of certain states, a confidentiality and fair
competition agreement), and the Employee complies with such agreement. If the
Employee enters into such agreement and thereafter breaches the terms thereof,
the RSUs shall be forfeited; the Employee shall return to the Company any Stock
that was delivered to the Employee after the date on which such agreement was
entered into; and MGIC may seek other remedies as contemplated in such
agreement. If the Employee enters into and complies with the terms of such
agreement, the Release Date shall be determined as provided in Section 2,
however, upon the Employee’s death or Disability prior to the Release Date, the
provisions of Section 4 shall apply as if the Employee’s employment with MGIC
terminated because of such death or Disability, as applicable.
6.    Beneficiary.    (a)    The Beneficiary shall be entitled to receive the
Stock to be delivered in settlement of RSUs under Section 4 as a result of the
death of the Employee. The Employee may from time to time revoke or change his
Beneficiary without the consent of any prior Beneficiary by making a new
designation in the Beneficiary System. The last such designation made shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Beneficiary System prior to
the Employee’s death, and in no event shall any designation be effective as of a
date prior to such receipt.
(b)    If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Stock to be delivered in
settlement of RSUs. If the Company is in doubt as to the right of any person to


-2-



--------------------------------------------------------------------------------





receive such property, the Company may retain the same and any distributions
thereon, without liability for any interest thereon, until the Company
determines the person entitled thereto, or the Company may deliver such property
and any distributions thereon to any court of appropriate jurisdiction and such
delivery shall be a complete discharge of the liability of the Company therefor.
7.    Voting, Dividend and Other Rights of RSUs.
(a)    Voting and Other Rights of RSUs. RSUs represent only the right to receive
Stock, on the terms provided in this Agreement. The Employee shall have no
rights as a holder of Stock, including the right to vote or to receive
dividends, until certificates or other evidence for such Stock are actually
delivered in settlement of RSUs.
(b)    Dividend Rights. Notwithstanding the preceding subsection, on the Release
Date on which RSUs are settled, the Company shall make a payment in cash equal
to the aggregate amount that would have been paid as dividends on the shares of
Stock issued or transferred in settlement (before any reduction for tax
withholding) as if such shares had been outstanding on each dividend record date
on and after the Effective Date and prior to the date on which settlement
occurs.
8.    Tax Withholding.
(a)    It shall be a condition of the obligation of the Company to deliver Stock
in settlement of RSUs that the Employee shall pay MGIC upon its demand, such
amount as may be requested by MGIC for the purpose of satisfying its liability
to withhold federal, state, or local income or other taxes incurred by reason of
the award of the RSUs or the delivery of Stock in settlement of the RSUs.
(b)    If the Employee desires to use cash to satisfy the withholding
obligations set forth above, the Employee must: (i) make an election to do so in
writing on a form provided by MGIC, and (ii) deliver to MGIC cash in an amount
determined by MGIC as required to be withheld, in each case by the deadlines
specified by MGIC.
(c)    If the Employee does not satisfy the withholding obligations by paying
sufficient cash to MGIC, by the deadline specified in subsection (b), then the
withholding tax obligation arising from the settlement of RSUs shall be
satisfied through a withholding by the Company of a sufficient number of shares
of Stock that would otherwise be delivered to the Employee.
(d)    To the extent provided in the resolutions of the Committee awarding RSUs
subject to this Agreement, and subject to applicable law and accounting rules,
the Employee shall be entitled to deliver cash or have a number of shares of
Stock withheld in excess of the minimum amount required to be withheld by MGIC.
9.    Adjustments in Event of Change in Stock or Fiscal Year. In the event of
any stock split, reverse stock split, stock dividend, combination or
reclassification of the Stock that occurs after the date of this Agreement but
before the Release Date, the number of RSUs shall be proportionally adjusted for
any increase or decrease in the number of outstanding shares resulting from such
event, any such adjustment rounded down to the next lower whole share. In the
event of any change in the outstanding shares of Stock for any other reason,
including but not limited to, any recapitalization, merger, consolidation,
reorganization, combination or exchange of shares or other similar event which,
in the judgment of the Committee, could distort the implementation of the award
of RSUs or the realization of the objectives of such award, the Committee shall
make such adjustments in the RSUs, or in the terms, conditions or restrictions


-3-



--------------------------------------------------------------------------------





of this Agreement as the Committee deems equitable. In addition, if the Company
changes its fiscal year from a year ending December 31, the Committee may make
such adjustments in the Release Date as the Committee deems equitable. The
determination of the Committee as to any such adjustment shall be conclusive and
binding for all purposes of this Agreement.
10.    Change in Control. The provisions of Section 6 of the Plan that are
applicable to restricted stock units shall apply to the RSUs. Neither the
immediately preceding sentence nor the provisions of such Section 6 shall affect
any vesting that occurs under Section 9(b)(vi) of the Key Executive Employment
and Severance Agreement (filed by the Company with the Securities and Exchange
Commission with the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014).
11.    Powers of Company Not Affected; No Right to Continued Employment.
(a)    The existence of the RSUs shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any combination,
subdivision or reclassification of the Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting any property
to be issued in settlement of RSUs or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
(b)    Nothing in this Agreement shall confer upon the Employee any right to
continue in the employment of MGIC or interfere with or limit in any way the
right of MGIC to terminate the Employee’s employment at any time, subject,
however, to the provisions of any agreement of employment between MGIC and the
Employee. The Employee acknowledges that a termination of his or her employment
could occur at a time before which the Release Date occurs, resulting in the
forfeiture of the RSUs by the Employee, unless otherwise provided in this
Agreement. In such event, the Employee will not be able to realize the value of
the property that underlies the RSUs nor will the Employee be entitled to any
compensation on account of such value.
12.    Interpretation by Committee. The Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Employees awarded RSUs.
13.    Clawback.     (a)    If and to the extent the Committee deems it
appropriate for such payment to be made, each Covered Employee shall pay MGIC an
amount equal to the Excess Compensation.
(b)    The interpretation of this Section 13 and all computations under it shall
be made by the Committee and shall not be reviewable or subject to challenge by
any other person.
14.    Miscellaneous.
(a)    This Agreement shall be governed and construed in accordance with the
laws of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof.


-4-



--------------------------------------------------------------------------------





(b)    The waiver by the Company of any provision of this Agreement shall not
operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.
(c)    The RSUs shall be deemed to have been awarded pursuant to the Plan and
the action of the Committee authorizing such awards; as a result, such awards
are subject to the terms and conditions thereof. In the event of any conflict
between the terms hereof and the provisions of the Plan or such authorization,
the provisions of the Plan (to such extent) and/or such authorization shall
prevail. A copy of the Plan is available on request of the Employee made in
writing (including by e-mail) to the Company’s Secretary.
(d)    Any notice, filing or delivery hereunder or with respect to RSUs shall be
given to the Employee at either his usual work location or his home address as
indicated in the records of the Company, and shall be given to the Committee or
the Company at 250 East Kilbourn Avenue, Milwaukee 53202, Attention: Secretary.
All such notices shall be given by first class mail, postage pre‑paid, or by
personal delivery.
(e)    This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and shall be binding upon and inure to
the benefit of the Employee, the Beneficiary and the personal representative(s)
and heirs of the Employee, except that the Employee may not transfer any RSUs or
any interest in any RSUs.
(f)    As a condition to the grant of the RSUs, the Employee must execute an
agreement not to compete (or for residents of certain states, a confidentiality
and fair competition agreement) in the form provided to the Employee by the
Company. If the Employee thereafter breaches the terms thereof, the RSUs shall
be forfeited; the Employee shall return to the Company any Stock that was
delivered to the Employee after the date on which such agreement was entered
into; and MGIC may seek other remedies as contemplated in such agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized signer, and the Employee has executed this Agreement, all as of
the day and year set forth below.


 
 
 
MGIC INVESTMENT CORPORATION


By: ___________________________________
Title: Authorized Signer


Sign Here:
______________________________________


Name:________________________________




 
 
 





        




-5-



--------------------------------------------------------------------------------






EXHIBIT A
Certain Defined Terms


“Affected Date” means (i) each Release Date on which, had a Financial
Restatement that was made after such Release Date been in effect at such Release
Date, the number of shares of Stock delivered in settlement of RSUs would have
been lower, and (ii) each Payment Date on which, had a Financial Restatement
that was made after such Payment Date been in effect at such Payment Date, the
amount of cash paid on account of incentive compensation would have been lower.
“Beneficiary” means the person(s) who at the time of the Employee’s death is
designated as such in the Beneficiary System in accordance with Section 6.
“Beneficiary System” means the Company’s Shareworks portal, or any system used
by the Company for purposes of allowing the Employee to designate a Beneficiary
in connection with RSUs.
“Business Day” means a day that the Company and its transfer agent are open for
business.
“Committee” means the Management Development, Nominating and Governance
Committee of the Company’s Board of Directors, or one or more members of such
committee to whom such committee delegates specified functions, or another
committee of such Board administering the Plan.
“Covered Employee” means a current or former employee of MGIC who was a Section
16 Filer at an Affected Date regardless of whether such employee ceased to be a
Section 16 Filer thereafter.
“Disability” means the Employee is eligible for disability benefits under MGIC’s
long-term disability plan or eligible for Social Security disability benefits.
“Excess Compensation” means (i) the difference between the Income that was
recognized by the Covered Employee on an Affected Date and the Income that would
have been recognized had the Financial Restatement referred to in the definition
of Affected Date then been in effect, plus (ii) the value of any income tax
deduction or credit to which the Covered Employee is entitled on account of the
payment to MGIC required by Section 13. The foregoing notwithstanding, Excess
Compensation will be deemed to be zero for each Affected Date prior to the date
on which Covered Employee was a Section 16 Filer.
“Financial Restatement” means any accounting restatement due to material
noncompliance with any financial reporting requirement under the federal
securities laws.
“Holding Period” means a period beginning on the Release Date and ending on the
earlier of (i) the first anniversary of the Release Date and (ii) the first date
on which the Employee is no longer a Section 16 Filer.
“Holding Period Shares” means a number of shares of Stock equal to the lesser of
(i) 25% of the aggregate number of RSUs that are released on the Release Date
and (ii) 50% of the difference between (A) the aggregate number of RSUs that are
released on the Release Date and (B) the aggregate number of shares of Stock
that are withheld to satisfy withholding tax requirements under Sections 8(c)
and (d) of this Agreement.





--------------------------------------------------------------------------------





“Income” means income determined for federal income tax purposes minus the
amount of federal, state and local income taxes and, to the extent applicable,
the employee portion of Social Security and Medicaid payroll taxes, payable on
account of such income. The amount of federal, state and local income taxes and
the value of any deduction or credit contemplated by clause (ii) in the
definition of Excess Compensation shall be computed by assuming that Income is
taxed at the highest marginal rate, with such rate for any state and local
income taxes appropriately adjusted to reflect the benefit of an itemized
federal deduction for such taxes (if in the case of local taxes, such taxes are
eligible for such a deduction), which adjustment shall be made by assuming that
no reduction in such deduction on account of the Covered Employee’s adjusted
gross income applies.
“Payment Date” means the date on which cash incentive compensation is paid.
“Sale” means a transfer for value, except that for these purposes, the following
are not “Sales”: (i) an involuntary transfer, including Holding Period Shares
converted in a merger; and (ii) a gift, (provided that, in the case of a gift to
a family member who resides with the Employee or to an entity in which the
Employee has an interest, such family member or entity does not make a Sale for
the remainder of the Holding Period).
“Section 16 Filer” is a person who is required to file reports under Section
16(a) of the Securities Exchange Act of 1934, as amended, as such requirement to
so file is in effect at each Affected Date for purposes of Section 13 of this
Agreement or at each Release Date for purposes of Section 3(b) of this
Agreement.
“Stock” means the Company’s common stock.


-7-

